Case 1:18-cv-00886-LPS Document 80 Filed 02/03/20 Page 1 of 24 PageID #: 1039




                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE

3SHAPE A/S,                                       )
                                                  )
                       Plaintiff,                 )
                                                  )
               v.                                 )   C.A. No. 18-886-LPS
                                                  )
ALIGN TECHNOLOGY, INC.,                           )
                                                  )
                       Defendants.                )

                         JOINT CLAIM CONSTRUCTION CHART

       Pursuant to the Order adopting the parties stipulation (D.I. 68), Plaintiff 3Shape A/S

(“3Shape”) and Defendant Align Technology, Inc. (“Align”) submit the following Joint Claim

Construction Charts for U.S. Patent Nos. 9,629,551 (the “’551 patent”), 9,962,244 (the “’244

patent”), and 10,349,042 (the “’042 patent”) (collectively, the “Asserted Patents”). The Asserted

Patents and those portions of the intrinsic record relied upon are attached hereto as Exhibits A1,

B1, and C1. The file histories of the Asserted Patents and those portions of the intrinsic record

relied upon are attached hereto as Exhibits A2, A5, B2, B7-B11, and C2-C14. The pleadings and

orders submitted/ordered in post-grant proceedings pertaining to the Asserted Patents and those

portions of the intrinsic record relied upon are attached hereto as Exhibits A3-A4 and B3-B6.

The parties reserve all rights to identify any intrinsic evidence to counter the opposing party’s

intrinsic evidence.
                      Case 1:18-cv-00886-LPS Document 80 Filed 02/03/20 Page 2 of 24 PageID #: 1040



                                       Joint Claim Construction Chart (U.S. Patent No. 9,629,551)

    Claim Term           Plaintiff’s Proposed        Plaintiff’s Identification of          Defendant’s           Defendants’ Identification
                            Construction                 Intrinsic Support1                  Proposed                of Intrinsic Support
                                                                                           Construction
    “… for            Agreed to construction:                                           Agreed to
    detecting a                                                                         construction:
    movable           Preamble is limiting
    object in a                                                                         Preamble is limiting
    location, when    No further construction is
    scanning a        necessary
    rigid object in                                                                     No further
    the location                                                                        construction
    by means of a                                                                       necessary
    3D scanner
    for generating
    a virtual 3D
    model of the
    rigid object”

    (Claims 1, 23,
    25)
    “excluded         “excluded volume in space    See, e.g., Ex. A1 at:                Defendant proposes       See the intrinsic evidence
    volume in         that is common to both the   2:62-3:6; Figs. 13d, 14d, 15d;       a construction for       cited below for the complete
    space where       first and second 3D          see also Ex. A2 Non-Final            the complete claim       claim phrases.
    no surface can    representations where no     Office Action dated January 14,      phrases.
    be present in     surface from either of the   2016, at Pages 3-8;                  Defendant’s
    both the first                                                                      proposed

1
  The parties reserve the right to rely on any evidence cited in the Joint Claim Construction Charts. The parties note that the inclusion
of a pin cite for a particular evidentiary citation does not preclude reliance on any other part of that evidence. Further, the parties note
that, for any citations that include citations to other intrinsic evidence, the cited intrinsic evidence is also relied upon as supporting the
construction.

                                                                     -2-
                 Case 1:18-cv-00886-LPS Document 80 Filed 02/03/20 Page 3 of 24 PageID #: 1041



Claim Term          Plaintiff’s Proposed       Plaintiff’s Identification of         Defendant’s     Defendants’ Identification
                       Construction                Intrinsic Support1                 Proposed          of Intrinsic Support
                                                                                    Construction
3D               3D representations should   Amendment and Reply dated           constructions are
representation   be present”                 July 13, 2016, at Page 11; Final    below.
and the                                      Office Action dated August, 19,
second 3D                                    2016, at Page 3;
representation                               Amendment After Final dated
”                                            November 21, 2016, at Pages 2-
(Claims 1, 23,                               12;
25)                                          Interview Summary dated
                                             December 1, 2016, at Pages 1-2;
                                             and
                                             Applicant-Initiated Interview
                                             Summary dated December 5,
                                             2016;

                                             see also Ex. A3 at:
                                             Patent Owner’s Preliminary
                                             Response, (Paper 5) at Pages 12-
                                             22;
                                             Decision Denying Institution of
                                             Inter Partes Review, (Paper 7) at
                                             Pages 5-6;

                                             see also Ex. A4 at:
                                             Patent Owner’s Preliminary
                                             Response, (Paper 5) at Pages 12-
                                             21;
                                             Decision Denying Institution of
                                             Inter Partes Review, (Paper 6) at
                                             Pages 5-6.



                                                              -3-
                 Case 1:18-cv-00886-LPS Document 80 Filed 02/03/20 Page 4 of 24 PageID #: 1042



Claim Term          Plaintiff’s Proposed      Plaintiff’s Identification of        Defendant’s         Defendants’ Identification
                       Construction               Intrinsic Support1                Proposed              of Intrinsic Support
                                                                                  Construction
“determining     Not indefinite;            See, e.g., Ex. A1 at:                   Indefinite         See, e.g., Ex. A1 (’551
for the first    No further construction    8:63-66; 9:8-12; 15:41-43.                   or            patent) at 1:61-2:30, 2:62-
3D               necessary beyond that of                                     if determined            3:43, 4:21-5:19, 6:9-59,
representation   nested claim phrase                                          definite, “bringing      8:50-9:2, 15:9-17:26, 19:54-
a first          discussed above.                                             the 3D                   20:49, 20:53-21:12, 22:11-
excluded                                                                      representation           27:60, Figs. 1-18
volume in                                                                     together in a
space where                                                                   common reference         Ex. A2 (’551 File History)
no surface can                                                                system, then             at Office Action (January
be present in                                                                 merging 3D               14, 2016), Response to OA
both the first                                                                representations to       (July 13, 2016), Office
3D                                                                            create the virtual 3D    Action (Aug. 19, 2016) at 2-
representation                                                                model or a               5, Response to OA (Nov.
and the                                                                       provisional virtual      21, 2016), Interview
second 3D                                                                     3D model, and after      Summary (Dec. 1, 2016),
representation                                                                3D representations       Interview Summary (Dec. 6,
” (asserted                                                                   are aligned and          2016)
independent                                                                   registered, defining a
claims 1, 23,                                                                 common                   Ex. A3 (IPR2018-00195,
and 25)                                                                       overlapping volume       Patent Owner’s Preliminary
                                                                              in space where no        Response (March 3, 2018))
                                                                              surface can be           at 13-21, 29-32
                                                                              present from either
                                                                              of the 3D                Ex. A3 (IPR2018-00195,
                                                                              representations”         Institution Decision (May
                                                                                                       24, 2018)) at 5-12

                                                                                                       Ex. A4 (IPR2018-00196,
                                                                                                       Patent Owner’s Preliminary



                                                             -4-
                  Case 1:18-cv-00886-LPS Document 80 Filed 02/03/20 Page 5 of 24 PageID #: 1043



Claim Term           Plaintiff’s Proposed      Plaintiff’s Identification of      Defendant’s           Defendants’ Identification
                        Construction               Intrinsic Support1              Proposed                of Intrinsic Support
                                                                                  Construction
                                                                                                        Response (March 3, 2018))
                                                                                                        at 13-21, 29-32

                                                                                                        Ex. A4 (IPR2018-00196,
                                                                                                        Institution Decision (May
                                                                                                        24, 2018)) at 5-12

                                                                                                        See also Ex. A5
                                                                                                        (EP1607041)

“determining      Not indefinite;            See, e.g., Ex. A1 at:                   Indefinite         See, e.g., Ex. A1 (’551
for the second    No further construction    8:63-66; 9:8-12; 15:41-43.                   or            patent) at 1:61-2:30, 2:62-
3D                necessary beyond that of                                     if determined            3:43, 4:21-5:19, 6:9-59,
representation    nested claim phrase                                          definite, “bringing      8:50-9:2, 15:9-17:26, 19:54-
a second          discussed above.                                             the 3D                   20:49, 20:53-21:12, 22:11-
excluded                                                                       representation           27:60, Figs. 1-18
volume in                                                                      together in a
space where no                                                                 common reference         Ex. A2 (’551 File History)
surface can be                                                                 system, then             at Office Action (January
present in both                                                                merging 3D               14, 2016), Response to OA
the first 3D
                                                                               representations to       (July 13, 2016), Office
representation
                                                                               create the virtual 3D    Action (Aug. 19, 2016) at 2-
and the second
3D
                                                                               model or a               5, Response to OA (Nov.
representation”                                                                provisional virtual      21, 2016), Interview
(asserted                                                                      3D model, and after      Summary (Dec. 1, 2016),
independent                                                                    3D representations       Interview Summary (Dec. 6,
claims 1, 23,                                                                  are aligned and          2016)
and 25)                                                                        registered, defining a
                                                                               second common            Ex. A3 (IPR2018-00195,
                                                                               overlapping volume       Patent Owner’s Preliminary


                                                              -5-
                Case 1:18-cv-00886-LPS Document 80 Filed 02/03/20 Page 6 of 24 PageID #: 1044



Claim Term         Plaintiff’s Proposed       Plaintiff’s Identification of         Defendant’s       Defendants’ Identification
                      Construction                Intrinsic Support1                 Proposed            of Intrinsic Support
                                                                                   Construction
                                                                               in space where no      Response (March 3, 2018)
                                                                               surface can be         at 13-21, 29-32
                                                                               present from either
                                                                               of the 3D              Ex. A3 IPR2018-00195,
                                                                               representations”       Institution Decision (May
                                                                                                      24, 2018) at 5-12

                                                                                                      Ex. A4 IPR2018-00196,
                                                                                                      Patent Owner’s Preliminary
                                                                                                      Response (March 3, 2018)
                                                                                                      at 13-21, 29-32

                                                                                                      Ex. A4 IPR2018-00196,
                                                                                                      Institution Decision (May
                                                                                                      24, 2018) at 5-12

                                                                                                      See also Ex. A5
                                                                                                      (EP1607041)

“disregarded in Not indefinite;             See, e.g., Ex. A1. at:                   Indefinite       See, e.g., Ex. A1 (’551
the generation No construction necessary.   29:61-30:2; 30:46-55; 31:35-                  or          patent) at 2:62-3:6, 4:57-
of the virtual                              32:46 (Claims, 13, 23-25);         if determined          5:19, 8:50-63, 22:64-23:13,
3D model /                                  3:15-18;                           definite, “comparing   23:14-35, 23:62-24:19,
disregard the                               Ex. A3 at:                         the excluded volume    24:22-29, 24:46-54, 26:21-
portion of the                              Patent Owner’s Preliminary         with the 3D            31, 27:48-60, Figs. 1-18
surface in the                              Response, (Paper 5) at Pages 22-   representations and
first 3D                                    27;                                ignoring any data      Ex. A2 (’551 File History)
representation”                                                                located in the         at Office Action (January
(asserted                                   see also Ex. A4 at:                excluded volume in     14, 2016), Response to OA
claims 1, 13,
                                                                                                      (July 13, 2016), Office
and 23-25)

                                                              -6-
             Case 1:18-cv-00886-LPS Document 80 Filed 02/03/20 Page 7 of 24 PageID #: 1045



Claim Term     Plaintiff’s Proposed     Plaintiff’s Identification of        Defendant’s       Defendants’ Identification
                  Construction              Intrinsic Support1                 Proposed           of Intrinsic Support
                                                                             Construction
                                      Patent Owner’s Preliminary         the generation of a   Action (Aug. 19, 2016) at 2-
                                      Response, (Paper 5) at Pages 21-   3D model”             5, Response to OA (Nov.
                                      26.                                                      21, 2016), Interview
                                                                                               Summary (Dec. 1, 2016),
                                                                                               Interview Summary (Dec. 6,
                                                                                               2016)

                                                                                               Ex. A3 (IPR2018-00195,
                                                                                               Patent Owner’s Preliminary
                                                                                               Response (March 3, 2018)
                                                                                               at 13-21, 29-32

                                                                                               Ex. A3 IPR2018-00195,
                                                                                               Institution Decision (May
                                                                                               24, 2018) at 5-12

                                                                                               Ex. A4 IPR2018-00196,
                                                                                               Patent Owner’s Preliminary
                                                                                               Response (March 3, 2018)
                                                                                               at 13-21, 29-32

                                                                                               Ex. A4 IPR2018-00196,
                                                                                               Institution Decision (May
                                                                                               24, 2018) at 5-12

                                                                                               See also Ex. A5
                                                                                               (EP1607041)




                                                       -7-
                     Case 1:18-cv-00886-LPS Document 80 Filed 02/03/20 Page 8 of 24 PageID #: 1046



    Claim Term          Plaintiff’s Proposed            Plaintiff’s Identification of        Defendant’s        Defendants’ Identification
                           Construction                     Intrinsic Support1                 Proposed            of Intrinsic Support
                                                                                            Construction
    “the subscans”   Not indefinite;2                 See, e.g., Ex. A1 at:                  Indefinite for     See, e.g., Ex. A1 (’551
    (asserted        No construction necessary,       8:1-9; 7:37-39; 7:40-42; 8:66-      lacking antecedent    patent) at 1:26-60, 4:16-25,
    claims 16 and    but if deemed necessary:         9:2;                                       basis          3:16-49, 5:11-31, 7:28-42,
    17)              “multiple acquired subscans      13:36-38; 15:26-40;                          or           8:63-9:2, 11:48-12:56,
                     of a location that are already   4:6-8;                            if determined           16:21-18:58, 19:56-20:49,
                     incorporated into a              7:32-36; 7:37-39; 11:53-55;       definite, “multiple     22:48-63, 27:61-28:16, Figs.
                     provisional virtual 3D           16:21-17:26; 30:66-31:4; 31:5-8   scans of a portion of   1-20
                     model” for Claim 16. See         (Claims 16-17).                   the same portion of a
                     claim 17, regarding use of                                         3D object which are     Ex. A2 (’551 File History)
                     term “subscans” in Claim                                           combined to form a      at Office Action (January
                     17.
                                                                                        first part of a 3D      14, 2016), Response to OA
                                                                                        model”3                 (July 13, 2016), Office
                                                                                                                Action (Aug. 19, 2016) at 2-
                                                                                                                5, Response to OA (Nov.
                                                                                                                21, 2016), Interview
                                                                                                                Summary (Dec. 1, 2016),
                                                                                                                Interview Summary (Dec. 6,
                                                                                                                2016)

                                                                                                                Ex. A3 (IPR2018-00195,
                                                                                                                Patent Owner’s Preliminary
                                                                                                                Response (March 3, 2018)
                                                                                                                at 13-21, 29-32

2
  3Shape will be filing a paper to replace the version of the ‘551 Patent attached to its Amended Complaint to the version that includes
the Certificate of Correction of August 13, 2018, that includes corrections to the claim language to address any alleged antecedent
basis issues.
3
   Plaintiff has not moved to amend its complaint to add any corrected claims to the ’551 Patent. Defendant’s proposed construction
addresses the term as it appears in the currently asserted patent claims. Align does not propose construction for terms not presently
before the Court. Align reserves all rights.

                                                                       -8-
             Case 1:18-cv-00886-LPS Document 80 Filed 02/03/20 Page 9 of 24 PageID #: 1047



Claim Term     Plaintiff’s Proposed   Plaintiff’s Identification of   Defendant’s    Defendants’ Identification
                  Construction            Intrinsic Support1           Proposed         of Intrinsic Support
                                                                      Construction

                                                                                     Ex. A3 IPR2018-00195,
                                                                                     Institution Decision (May
                                                                                     24, 2018) at 5-12

                                                                                     Ex. A4 IPR2018-00196,
                                                                                     Patent Owner’s Preliminary
                                                                                     Response (March 3, 2018)
                                                                                     at 13-21, 29-32

                                                                                     Ex. A4 IPR2018-00196,
                                                                                     Institution Decision (May
                                                                                     24, 2018) at 5-12




                                                     -9-
                 Case 1:18-cv-00886-LPS Document 80 Filed 02/03/20 Page 10 of 24 PageID #: 1048



                                 Joint Claim Construction Chart (U.S. Patent No. 9,962,244)

Claim Term          Plaintiff’s Proposed        Plaintiff’s Identification of         Defendants’     Defendants’ Identification
                       Construction                  Intrinsic Support                 Proposed          of Intrinsic Support
                                                                                      Construction
“a               No construction necessary.   See, e.g., Ex. B1 (’244 Patent) at: “a white light or   See, e.g., Ex. B1 (’244
multichromati                                                                     multicolor light    patent) at 1:4-10, 1:13-2:47,
c light source                                2:17-19; 3:11-18; 5:17-25; 9:16- source which           3:11-29, 4:9-62, 5:16-25,
for providing                                 18; 13:41-44; 14:40-41; 14:52-      illuminates an      8:29-32, 9:15-50, 12:10-29,
a                                             53; 14:64-65; 15:16-17; 15:63-      object”             13:41-14:4, 14:38-15:49,
multichromati                                 16:4; Fig. 1, 101.                                      15:63-16:4, 16:36-51,
c probe light                                                                                         17:61-18:3, 19:31-24:39,
for                                                                                                   Figs. 1 and 5
illumination
of the object”                                                                                        Ex. B2 (’244 File History):
(asserted                                                                                             Office Action (July 17,
independent                                                                                           2017), Response to OA
claims 1, 29)                                                                                         (Nov. 17, 2017), Notice of
                                                                                                      Allowance (Dec. 28, 2017)

                                                                                                      Ex. B5, PGR2018-00103
                                                                                                      Patent Owner’s Preliminary
                                                                                                      Response (Paper No. 10)
                                                                                                      (February 19, 2019)

                                                                                                      Ex. B6, PGR2018-00104,
                                                                                                      Patent Owner’s Preliminary
                                                                                                      Response (Paper No. 6)
                                                                                                      (February 19, 2019)

                                                                                                      Ex. B6, PGR2018-00104,
                                                                                                      Institution Decision (Paper



                                                               -10-
                 Case 1:18-cv-00886-LPS Document 80 Filed 02/03/20 Page 11 of 24 PageID #: 1049



Claim Term          Plaintiff’s Proposed         Plaintiff’s Identification of       Defendants’          Defendants’ Identification
                       Construction                   Intrinsic Support               Proposed               of Intrinsic Support
                                                                                     Construction
                                                                                                          No. 8) (May 13, 2019) at 2-
                                                                                                          4

                                                                                                          See also Exs. B7
                                                                                                          (WO2010145669), B8 (U.S.
                                                                                                          Patent No. 7,698,068), B9
                                                                                                          (U.S. Patent. No.
                                                                                                          8,102,538), B10
                                                                                                          (WO2012083967), B11
                                                                                                          (JP2004029373)

“a block of      “one or more pixels of said   See, e.g., Ex. B1 (’244 Patent) at: “two-dimensional       See, e.g., Ex. B1 (’244
said image       image sensor pixels”                                              array of adjacent      patent) at abstract, 2:14-64,
sensor pixels”                                 Abstract; 2:20-27; 2:30-32; 2:38- sensor elements (for     3:30-40, 3:57- 4:8, 5:26-
(asserted                                      40; 3:30-40; 4:1-8; 5:30-34;        example, a 4x4, 6x6,   7:67, 9:19-42, 9:51-65,
independent                                    6:13-28; 14:42-48; 14:54-56;        or 8x8 array)”         10:24-29, 11:59-12:9,
claims 1, 29)                                  14:66-67; 15:5-12; 15:18-20;                               13:45-61, 14:38-15:49,
                                               15:45-49; 16:52-56; 16:66-                                 16:10-13, 16:52-17:60,
                                               17:17; 18:21-23.                                           18:8-19:29, 19:31-24:39,
                                                                                                          Figs. 2A-2B, 3A, 3B, 4 Fig.
                                                                                                          6A (identifying portion 663
                                                                                                          as corresponding to a block
                                                                                                          of image sensor pixels), Fig.
                                                                                                          6B, Fig. 6C

                                                                                                          Ex. B2 (’244 File History):
                                                                                                          Office Action (July 17,
                                                                                                          2017), Response to OA
                                                                                                          (Nov. 17, 2017), Notice of
                                                                                                          Allowance (Dec. 28, 2017)


                                                                -11-
                 Case 1:18-cv-00886-LPS Document 80 Filed 02/03/20 Page 12 of 24 PageID #: 1050



Claim Term          Plaintiff’s Proposed      Plaintiff’s Identification of        Defendants’          Defendants’ Identification
                       Construction                Intrinsic Support                Proposed               of Intrinsic Support
                                                                                   Construction

“surface color   “information relating to   See, e.g., Ex. B1 (’244 Patent) at: “apparent color of an   See, e.g., Ex. B1 (’244
information”     surface color”                                                 object surface”         patent) at abstract, 1:6-9,
(asserted                                   Abstract; 2:41-59; 6:53-59; 7:3-                            1:13-3:56, 4:1-40, 5:35-59,
independent                                 7; 7:55-56.                                                 6:53-8:18, 7:3-67, 8:62-
claims 1, 29)                                                                                           9:29, 10:21-29, 10:45-53,
                                                                                                        10:63-11:5, 11:15-13:40,
                                                                                                        14:38-15:49, 16:52-60,
                                                                                                        17:61-18:64, 19:19-29,
                                                                                                        19:31-24:39, Figs. 1, 5, 6C

                                                                                                        Ex. B2 (’244 File History):
                                                                                                        Office Action (July 17,
                                                                                                        2017), Response to OA
                                                                                                        (Nov. 17, 2017), Notice of
                                                                                                        Allowance (Dec. 28, 2017)

                                                                                                        Ex. B5, PGR2018-00103
                                                                                                        Patent Owner’s Preliminary
                                                                                                        Response (Paper No. 10)
                                                                                                        (February 19, 2019)

                                                                                                        Ex. B5, PGR2018-00103,
                                                                                                        Institution Decision (Paper
                                                                                                        No. 12) (May 13, 2019)

                                                                                                        Ex. B6, PGR2018-00104
                                                                                                        Patent Owner’s Preliminary
                                                                                                        Response (Paper No. 6)
                                                                                                        (February 19, 2019)


                                                             -12-
                 Case 1:18-cv-00886-LPS Document 80 Filed 02/03/20 Page 13 of 24 PageID #: 1051



Claim Term         Plaintiff’s Proposed     Plaintiff’s Identification of      Defendants’         Defendants’ Identification
                      Construction               Intrinsic Support              Proposed              of Intrinsic Support
                                                                               Construction

                                                                                                   Ex. B6, PGR2018-00104,
                                                                                                   Institution Decision (Paper
                                                                                                   No. 8) (May 13, 2019)

                                                                                                   See also Exs. B7
                                                                                                   (WO2010145669), B8 (U.S.
                                                                                                   Patent No. 7,698,068), B9
                                                                                                   (U.S. Patent. No.
                                                                                                   8,102,538), B10
                                                                                                   (WO2012083967), B11
                                                                                                   (JP2004029373)

“a data          See below.               See below.                        “a processor that      See, e.g., Ex. B1 (’244
processing                                                                  generates both         patent) at abstract, 1:6-9,
system                                                                      surface color          1:13-3:56, 2:41-3:40, 4:17-
configured to                                                               information and        40, 5:35-59, 6:53-8:18,
derive surface                                                              surface geometry       7:14-29, 9:1-29, 10:21-29,
color                                                                       information from the   10:45-53, 10:63-11:5,
information                                                                 same two-              11:15-13:40, 14:5-9, 14:38-
for the block                                                               dimensional color      15:49, 16:52-60, 17:61-
of said image                                                               image for each block   24:39, Figs. 1-6
sensor pixels                                                               of pixels”
from at least                                                                                      Ex. B2 (’244 File History):
one of the 2D                                                                                      Office Action (July 17,
images used                                                                                        2017), Response to OA
to derive the                                                                                      (Nov. 17, 2017), Notice of
surface                                                                                            Allowance (Dec. 28, 2017)
geometry
information”


                                                           -13-
                Case 1:18-cv-00886-LPS Document 80 Filed 02/03/20 Page 14 of 24 PageID #: 1052



Claim Term        Plaintiff’s Proposed   Plaintiff’s Identification of   Defendants’    Defendants’ Identification
                     Construction             Intrinsic Support           Proposed         of Intrinsic Support
                                                                         Construction
(asserted                                                                               Ex. B3 (IPR2019-00117)
independent                                                                             Patent Owner’s Preliminary
claims 1, 29)                                                                           Response (Paper No. 6)
                                                                                        (March 4, 2019)

                                                                                        Ex. B4 (IPR2019-00118)
                                                                                        Patent Owner’s Preliminary
                                                                                        Response (Paper No. 6)
                                                                                        (March 4, 2019)

                                                                                        Ex. B5, PGR2018-00103
                                                                                        Patent Owner’s Preliminary
                                                                                        Response (Paper No. 10)
                                                                                        (February 19, 2019) at 2-4,
                                                                                        8-20, 32-47

                                                                                        Ex. B5, PGR2018-00103,
                                                                                        Institution Decision (Paper
                                                                                        No. 12) (May 13, 2019) at
                                                                                        2-4, 13-14, 16-23

                                                                                        Ex. B6, PGR2018-00104
                                                                                        Patent Owner’s Preliminary
                                                                                        Response (Paper No. 6)
                                                                                        (February 19, 2019) at 2-4,
                                                                                        8-20, 29-30, 32-41

                                                                                        Ex. B6, PGR2018-00104,
                                                                                        Institution Decision (Paper



                                                        -14-
                 Case 1:18-cv-00886-LPS Document 80 Filed 02/03/20 Page 15 of 24 PageID #: 1053



Claim Term          Plaintiff’s Proposed        Plaintiff’s Identification of       Defendants’         Defendants’ Identification
                       Construction                  Intrinsic Support               Proposed              of Intrinsic Support
                                                                                    Construction
                                                                                                        No. 8) (May 13, 2019) at 2-
                                                                                                        4, 14-15, 17-23

                                                                                                        See also Exs. B7
                                                                                                        (WO2010145669), B8 (U.S.
                                                                                                        Patent No. 7,698,068), B9
                                                                                                        (U.S. Patent. No.
                                                                                                        8,102,538), B10
                                                                                                        (WO2012083967), B11
                                                                                                        (JP2004029373)

“the data        “the data processing         See, e.g., Ex. B1 (’244 Patent) at: Defendant proposes    See the intrinsic evidence
processing       system configured to                                             a construction for    cited above for the complete
system also      derive both surface          2:48-64; 3:30-40; 7:14-29;          the complete claim    claim phrase.
configured to    geometry information and     12:63-13:2.                         phrase. Defendant’s
derive surface   surface color information                                        proposed
color            from the same at least one   See, e.g., Ex. B3 (IPR2019-         construction is
information      2D image captured by said    00117, Patent Owner’s               above.
… from at        color image sensor”          Preliminary Response, (Paper 6)
least one of                                  pages 7-9).
the 2D images
used to derive                                See, e.g., Ex. B4 (IPR2019-
the surface                                   00118, Patent Owner’s
geometry                                      Preliminary Response, (Paper 6)
information”                                  pages 9-10).
(asserted
independent                                   See, e.g., Ex. B5 (PGR2018-
claims 1, 29)                                 00103, Patent Owner’s
                                              Preliminary Response, (Paper
                                              10) pages 6-8).


                                                               -15-
                 Case 1:18-cv-00886-LPS Document 80 Filed 02/03/20 Page 16 of 24 PageID #: 1054



Claim Term          Plaintiff’s Proposed       Plaintiff’s Identification of         Defendants’       Defendants’ Identification
                       Construction                 Intrinsic Support                 Proposed            of Intrinsic Support
                                                                                     Construction

                                             See, e.g., Ex. B6 (PGR2018-
                                             00104, Patent Owner’s
                                             Preliminary Response, (Paper 6)
                                             pages 8-9).


“low weight”     Definite. No construction   See, e.g., Ex. B1 (’244 Patent) at: Indefinite relative   See, e.g., Ex. B1 (’244
(asserted        necessary.                                                      term                  patent) at 8:63-9:6, 11:46-
claims 13, 30)                               8:63-9:6; 11:46-58.                                       12:9, 13:3-5, 19:31-24:39




                                                              -16-
                 Case 1:18-cv-00886-LPS Document 80 Filed 02/03/20 Page 17 of 24 PageID #: 1055




                                 Joint Claim Construction Chart (U.S. Patent No. 10,349,042)

Claim Term          Plaintiff’s Proposed        Plaintiff’s Identification of           Defendant’s         Defendants’ Identification
                       Construction                  Intrinsic Support                   Proposed              of Intrinsic Support
                                                                                       Construction
Preamble         No construction necessary.                                         Preamble is limiting.   See, e.g., Ex. C1 (’042
                                                                                                            patent) at 37:19-40:38
(Claims 1, 17,
19, and 21)                                                                                                 See also generally Ex. C1
                                                                                                            (’042 patent)

“intraoral       No construction necessary.   See, e.g., Ex. C1 (’042 patent) at:   “an intraoral           See, e.g., Ex. C1 (’042
scanner”                                      1:24-26; 37:19-52 (Claim 1),          scanning device that    patent) at abstract, 1:20-
                                              38:43-39:2 (Claim 17); 39:8-31        uses a pre-             2:30, 2:36-3:2, 3:3-18, 3:30-
(Claims 1, 17,                                (Claim 19); 40:1-35 (Claim 21).       determined measure      42, 3:55-4:23, 4:34-50,
19, and 21)                                                                         of the illumination     4:52-6:34, 8:4-14:39, 15:15-
                                                                                    pattern and contrast    23, 19:1-22, 27:12-33,
                                                                                    detection”              27:48-31:39, 32:20-33:17,
                                                                                                            35:39-36:4 Figs. 1, 3a-3c, 4,
                                                                                                            9, 13-17

                                                                                                            Ex. C2 (’042 File History)
                                                                                                            Notice of Allowance (May
                                                                                                            8), Post Allowance
                                                                                                            Communication (May 16,
                                                                                                            2019)

                                                                                                            See also Exs. C2 (‘042 File
                                                                                                            History), C3 (US10,349,041
                                                                                                            File History), C4
                                                                                                            (US10,097,815 File


                                                                -17-
                 Case 1:18-cv-00886-LPS Document 80 Filed 02/03/20 Page 18 of 24 PageID #: 1056



Claim Term          Plaintiff’s Proposed        Plaintiff’s Identification of      Defendant’s           Defendants’ Identification
                       Construction                  Intrinsic Support              Proposed                of Intrinsic Support
                                                                                   Construction
                                                                                                         History), C5 (US8,878,905
                                                                                                         File History)

                                                                                                         See also Exs. C6
                                                                                                         (US8,878,905), C7
                                                                                                         (US6,697,164), C8
                                                                                                         (WO0008415A1), C9
                                                                                                         (WO03060587A1), C10
                                                                                                         (US2007109559A1), C11
                                                                                                         (WO2008125605A2), C12
                                                                                                         (US 2005/0283065), C13
                                                                                                         (US 2008/0118886), C14
                                                                                                         (US 2003/0096210)


“optical         No construction necessary,   See, e.g., Ex. C1 at: 5:8-12;     “an arrangement of       See, e.g., Ex. C1 (’042
system”          but if deemed necessary:     37:19-52 (Claim 1), 38:43-39:2    optical components       patent) at abstract, 2:1-12,
                 “an arrangement of optical   (Claim 17); 39:8-31 (Claim 19);   (e.g. lenses) that       3:21-33, 3:64-67, 4:15-18,
(Claims 1, 17,   components.”                 40:1-35 (Claim 21).               transmits the probe      5:4-25, 5:34-44, 6:44-7:11,
19, and 21)                                                                     light towards the        7:39-61, 15:15-35, 17:50-
                                                                                object, images the       18:12, 22:24-59, 23:10-19,
                                                                                pattern on the object,   24:59-25:19, 26:44-46,
                                                                                and images the           27:3-62, 35:1-36:42, Fig. 1-
                                                                                object, or at least a    2, 4-8, 13
                                                                                part of the object, on
                                                                                the camera”              See also Exs. C2 (‘042 File
                                                                                                         History), C3 (US10,349,041
                                                                                                         File History), C4
                                                                                                         (US10,097,815 File



                                                               -18-
                 Case 1:18-cv-00886-LPS Document 80 Filed 02/03/20 Page 19 of 24 PageID #: 1057



Claim Term          Plaintiff’s Proposed        Plaintiff’s Identification of        Defendant’s        Defendants’ Identification
                       Construction                  Intrinsic Support                Proposed             of Intrinsic Support
                                                                                     Construction
                                                                                                        History), C5 (US8,878,905
                                                                                                        File History)


“focus plane”    No construction necessary.   See, e.g., Ex. C1 at: Abstract;     “a surface where      See, e.g., Ex. C1 (’042
                                              1:50-2:31; 2:34-4:50; 4:51-5:25;    light rays emitted    patent) at abstract, 1:50-
(Claims 1, 17,                                5:62-6:3; 6:44-7:11; 7:35-8:51;     from the pattern      2:30, 2:39-3:18, 3:30-5:25,
19, and 21)                                   8:52-9:31; 10:15-15:23; 15:60-      converge to form an   11:47-12:17, 30:12-27,
                                              17:14; 17:22-17:65; 18:23-          image on the object   35:27-36:4
                                              18:53; 19:56-20:31; 20:62-          being scanned”
                                              21:63; 22:24-29; 24:59-26:7;                              See also Exs. C2 (‘042 File
                                              26:16-53; Figs. 3A, 13, 15; 27:3-                         History), C3 (US10,349,041
                                              30:65; 31:51-32:64; 33:40-61;                             File History), C4
                                              35:1-26; 35:39 -36:4; 37:19-52                            (US10,097,815 File
                                              (Claim 1), 38:43-39:2 (Claim                              History), C5 (US8,878,905
                                              17); 39:8-31 (Claim 19); 40:1-35                          File History)
                                              (Claim 21).
                                                                                                        See also Exs. C6
                                              See, e.g., Exs. C2 (‘042 file                             (US8,878,905), C7
                                              history), C3 (US10,349,041 file                           (US6,697,164), C8
                                              history), C4 (US10,097,815 file                           (WO0008415A1), C9
                                              history), C5 (US8,878,905 file                            (WO03060587A1), C10
                                              history)                                                  (US2007109559A1), C11
                                                                                                        (WO2008125605A2), C12
                                              See, e.g., Ex. C2 Comments on                             (US 2005/0283065), C13
                                              Examiner’s Amendment dated                                (US 2008/0118886), C14
                                              June 27, 2019; Notice of                                  (US 2003/0096210)
                                              Allowance dated May 8, 2019;
                                              Preliminary Amendment dated
                                              March 8, 2019; Originally filed


                                                               -19-
             Case 1:18-cv-00886-LPS Document 80 Filed 02/03/20 Page 20 of 24 PageID #: 1058



Claim Term     Plaintiff’s Proposed     Plaintiff’s Identification of    Defendant’s    Defendants’ Identification
                  Construction               Intrinsic Support            Proposed         of Intrinsic Support
                                                                         Construction
                                      Specification and Drawings
                                      dated February 28, 2019.

                                      See, e.g., Ex. C3 Notice of
                                      Allowance dated March 6, 2019;
                                      Preliminary Amendment dated
                                      July 5, 2018; Originally filed
                                      Specification and Drawings
                                      dated May 8, 2018.

                                      See, e.g., Ex. C4 Amendments to
                                      Specification and Drawings
                                      dated September 4 and 7, 2018;
                                      Response to Notice to File
                                      Corrected Application Papers
                                      dated September 4, 2018; Notice
                                      of Allowance dated July 31,
                                      2018; Amendment After Final
                                      dated May 25, 2018;
                                      Amendment After Final dated
                                      April 26, 2018; Amendment
                                      dated January 10, 2018;
                                      Amendment After Final dated
                                      July 19, 2017; Amendment dated
                                      February 7, 2017; Response to
                                      Notice to File Corrected
                                      Application Papers dated
                                      November 7, 2014; Originally
                                      filed Specification and Drawings
                                      dated September 30, 2014.


                                                       -20-
                  Case 1:18-cv-00886-LPS Document 80 Filed 02/03/20 Page 21 of 24 PageID #: 1059



Claim Term           Plaintiff’s Proposed        Plaintiff’s Identification of       Defendant’s            Defendants’ Identification
                        Construction                  Intrinsic Support               Proposed                 of Intrinsic Support
                                                                                     Construction

                                               See, e.g., Ex. C5 Response to
                                               Rule 312 Communication dated
                                               September 22, 2014; Corrected
                                               Application Papers dated
                                               September 12, 2014; Notice of
                                               Allowance dated June 25, 2014;
                                               Amendment and Reply dated
                                               April 9, 2014; Supplemental
                                               Preliminary Amendment dated
                                               April 17, 2012; Originally filed
                                               Specification and Drawings
                                               dated December 6, 2011;
                                               Certified Copies of Priority
                                               Applications dated December
                                               12, 2011.

                                               See also C6 (US8,878,905), C7
                                               (US6,697,164), C8
                                               (WO0008415A1), C9
                                               (WO03060587A1), C10
                                               (US2007109559A1), C11
                                               (WO2008125605A2)
“the at least a   No construction necessary.   See, e.g., Ex. C1 at: 37:19-52     “at least a part of the   See, e.g., Ex. C1 (’042
part of the       Antecedent for that claim    (Claim 1), 38:43-39:2 (Claim       probe light from the      patent) at abstract, 2:39-3:2,
probe light”      term is proper.              17); 39:8-31 (Claim 19); 40:1-35   lighting equipment        3:3-18, 3:30-42, 3:55-4:23,
                                               (Claim 21).                        through the optical       4:34-50, 4:54-5:12, 5:21-25,
(Claims 1, 17,                                                                    system and towards        5:62-64, 8:4-14:39, 15:15-
19, and 21)                                                                       the object” is the        23, 19:1-22, 27:12-33,
                                                                                  antecedent for “the       27:48-31:39, 32:20-33:17,


                                                                -21-
                Case 1:18-cv-00886-LPS Document 80 Filed 02/03/20 Page 22 of 24 PageID #: 1060



Claim Term         Plaintiff’s Proposed        Plaintiff’s Identification of        Defendant’s         Defendants’ Identification
                      Construction                  Intrinsic Support                Proposed              of Intrinsic Support
                                                                                   Construction
                                                                               at least a part of the   35:39-36:4, 37:19-40:38,
                                                                               probe light,”            Figs. 1, 3a-3c, 4, 9, 13-17
                                                                               otherwise indefinite
                                                                                                        Ex. C2 (’042 File History)
                                                                                                        Notice of Allowance (May
                                                                                                        8), Post Allowance
                                                                                                        Communication (May 16,
                                                                                                        2019)

                                                                                                        See also Exs. C2 (‘042 File
                                                                                                        History), C3 (US10,349,041
                                                                                                        File History), C4
                                                                                                        (US10,097,815 File
                                                                                                        History), C5 (US8,878,905
                                                                                                        File History)

“an image       No construction necessary.   See, e.g., Ex. C1 at: 3:19-20;           Indefinite        See, e.g., Ex. C1 (’042
measure”                                     5:65-6:3; 38:1-8 (Claims 6-7);               or            patent) at abstract, 1:40-
                                             38:31-36 (Claim 14).              If not indefinite, “a    3:17, 3:30-4:50, 4:54-5:25,
(Claims 6, 7,                                                                  correlation measure      5:65-6:34, 8:4-18:67, 24:59-
14)                                                                            (i.e., degree of         25:18, 27:55-62, 28:30-
                                                                               correlation between      31:39, Figs. 15, 16
                                                                               the light input signal
                                                                               measure by the           See also Exs. C2 (‘042 File
                                                                               camera and a             History), C3 (US10,349,041
                                                                               predetermined            File History), C4
                                                                               reference signal         (US10,097,815 File
                                                                               based on the probe       History), C5 (US8,878,905
                                                                               light pattern)”          File History)



                                                              -22-
             Case 1:18-cv-00886-LPS Document 80 Filed 02/03/20 Page 23 of 24 PageID #: 1061



Claim Term     Plaintiff’s Proposed   Plaintiff’s Identification of   Defendant’s    Defendants’ Identification
                  Construction             Intrinsic Support           Proposed         of Intrinsic Support
                                                                      Construction
                                                                                     See also Exs. C6
                                                                                     (US8,878,905), C7
                                                                                     (US6,697,164), C8
                                                                                     (WO0008415A1), C9
                                                                                     (WO03060587A1), C10
                                                                                     (US2007109559A1), C11
                                                                                     (WO2008125605A2), C12
                                                                                     (US 2005/0283065), C13
                                                                                     (US 2008/0118886), C14
                                                                                     (US 2003/0096210)




                                                     -23-
Case 1:18-cv-00886-LPS Document 80 Filed 02/03/20 Page 24 of 24 PageID #: 1062



 _/s/ Jeff Castellano____________________        ___/s/ Geoffrey G. Grivner___________
 John W. Shaw (No. 3362)                         Geoffrey Grivner (No. 4711)
 Karen E. Keller (No. 4489)                      BUCHANAN INGERSOLL
 Jeff Castellano (No. 4837)                      & ROONEY PC
 SHAW KELLER LLP                                 919 North Market Street
 I.M. Pei Building                               Suite 990
 1105 North Market Street, 12th Floor            Wilmington, DE 19801
 Wilmington, DE 19801                            Tel: (302) 552-4207
 Telephone No.: (302) 298-0700                   Fax: (302) 552-4200
 Email: jshaw@shawkeller.com                     geoffrey.grivner@bipc.com
         kkeller@shawkeller.com
         jcastellano@shawkeller.com              S. Lloyd Smith (pro hac vice)
                                                 Kimberly E. Coghill (pro hac vice)
 Blair M. Jacobs                                 Andrew R. Cheslock (pro hac vice)
 Christina A. Ondrick                            BUCHANAN INGERSOLL & ROONEY PC
 Elizabeth Bernard                               1737 King Street
 John S. Holley                                  Suite 500
 Mark Consilvio                                  Alexandria, VA 22314-2727
 Paul Hastings LLP                               Tel: (703) 838-6514
 875 15th Street, N.W.                           Fax: (703) 836-2021
 Washington, D.C., 20005
 (202) 551-1700                                  Attorneys for Plaintiff
                                                 3Shape A/S.
 Attorneys for Defendant
 Align Technology, Inc.




                                            24
